Citation Nr: 0934387	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-13 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a neck disorder 
manifested by neck pain secondary to service-connected 
temporomandibular joint disease (TMJ) with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board remanded this issue to the RO in June 2008 to 
schedule a Board hearing and in December 2008 to obtain a VA 
examination and opinion.  After accomplishing the requested 
action in the December 2008 Board remand, the RO continued 
the denial of the claim (as reflected in the June 2009 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO.  A transcript of the hearing is of record.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
neck disorder manifested by neck pain is related to service-
connected TMJ with degenerative joint disease.


CONCLUSION OF LAW

A neck disorder manifested by neck pain is proximately due to 
or the result of service-connected TMJ with degenerative 
joint disease.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran filed a claim of entitlement to service 
connection for neck pain secondary to service-connected TMJ 
with degenerative joint disease in October 2005.  The RO 
denied his claim.  The Veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

After a careful review of the record, the evidence shows that 
the Veteran's current neck disability manifests with neck 
pain and muscle spasm.  The Veteran testified at the August 
2008 Board hearing that he was provided with prosthesis to 
relieve the tension in his head and neck.  The Veteran noted 
that the prosthetic relieves some of the pain, but he still 
has a dull ache in his neck.  During a January 2003 VA 
examination for the Veteran's TMJ, the Veteran complained of 
increasing neck pain.  A VA examiner in February 2009 
determined that the Veteran complained of pain and muscle 
spasms that radiate into the sternocleidomastoid muscle.  The 
Board finds the Veteran's statements that he has chronic neck 
pain to be competent and credible.  Lay persons are competent 
to testify as to the frequency and severity of the observable 
symptoms of a condition.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) ("Lay testimony is competent ... to 
establish the presence of observable symptomatology and 'may 
provide sufficient support for a claim of service 
connection'," quoting Layno v. Brown, 6 Vet. App. 465, 469 
(1994)); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Regarding the issue of whether the competent evidence shows a 
nexus between the Veteran's current neck disorder and his 
service-connected TMJ, the Veteran was provided with a VA 
examination for his neck in February 2009.  After a review of 
the record and an examination of the Veteran, the examiner 
asserted that there is absolutely no cervical spine problem 
related to TMJ, because there is no connection between the 
temporomandibular joint and the cervical spine, as the 
temporomandibular joint is totally a component of the skull 
and the cervical spine is a component of the spine.  The 
examiner asserted that as far as the spine is concerned, 
there is no secondary connection of the spine to his primary 
TMJ.  The examiner noted that the neck pain and muscle spasm 
has to do with the TMJ and it is unknown by the examiner 
whether in actuality this is a symptom of TMJ since TMJ is a 
dental disorder.   He further stated that the symptomatology 
the Veteran is experiencing could possibly be influenced by 
his TMJ; however, this should be a decision left to the 
Dental Clinic.  The Board observes that the Veteran underwent 
a VA examination for his TMJ in January 2003.  The Veteran 
complained of increased muscular pain including in his neck.  
The examiner, a Doctor of Dental Surgery (DDS), provided the 
opinion that the Veteran had moderate to severe degenerative 
joint disease to the left and right temporomandibular joints, 
which most likely contributes to the Veteran's neck pain.  
Based on the foregoing, the Board finds that the evidence of 
record shows that the Veteran's neck disorder manifested by 
chronic neck pain is related to his service-connected TMJ 
with degenerative joint disease.     

Ordinarily, service connection will not be granted for pain 
alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  However, in this case, the evidence shows 
that the chronic neck pain is related an underlying condition 
as a medical specialist provided the opinion that the 
Veteran's service-connected TMJ with degenerative joint 
disease contributes to his neck pain.

In conclusion, the Board has determined that the evidence 
indicates that the Veteran's neck disorder manifested by neck 
pain is secondary to the Veteran's service-connected TMJ with 
degenerative joint disease.  Resolving any reasonable doubt 
in favor of the Veteran, entitlement to service connection 
for a neck disorder manifested by neck pain is warranted.


ORDER

Entitlement to service connection for a neck disorder 
manifested by neck pain secondary to service-connected 
temporomandibular joint (TMJ) disease with degenerative joint 
disease is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


